[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 April 28, 2008
                                No. 07-13899                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                  D. C. Docket No. 99-00022-CR-4-RH-WCS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DANIEL WRIGHT,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (April 28, 2008)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Daniel Wright, a federal prisoner proceeding pro se, appeals the district
court’s denial of his motion filed pursuant to Fed.R.Crim.P. 36 (“Rule 36”),

requesting that the district court send to the Bureau of Prisons (“BOP”) a new copy

of his presentence investigation report (“PSI”) with the court’s sentencing findings

attached because the court had allegedly failed to attach its findings to the original

PSI, in violation of Fed.R.Crim.P. 32(i)(3)(C) (“Rule 32(i)(3)(C)”). Wright argues

that the district court is obligated to comply with Rule 32(i)(3)(C) and correct the

PSI, which the BOP uses in making determinations about a prisoner’s status.

      We review de novo legal questions concerning the Federal Rules of Criminal

Procedure. United States v. Spears, 443 F.3d 1358, 1361 (11th Cir.), cert. denied,

127 S.Ct. 264 (2006). We also review de novo the district court’s application of

Rule 36. United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004).

      Federal Rule of Criminal Procedure 32 (“Rule 32”) provides that for any

disputed portion of the PSI, the sentencing court “must . . . rule on the dispute or

determine that a ruling is unnecessary . . . .” Fed.R.Crim.P. 32(i)(3)(B). Also, the

court “must append a copy of the court’s determinations under this rule to any

copy of the presentence report made available to the Bureau of Prisons.”

Fed.R.Crim.P. 32(i)(3)(C) (formerly Fed.R.Crim.P. 32(c)(3)(D)). Rule 36

provides, “After giving any notice it considers appropriate, the court may at any

time correct a clerical error in a judgment, order, or other part of the record, or



                                            2
correct an error in the record arising from oversight or omission.” Fed.R.Crim.P.

36.

      We have stated, “Strict adherence to the dictates of [Rule 32(i)(3)(C)] is

essential because the rule helps ensure that future decisions about a defendant’s

penal treatment are based on a fair and accurate PSI.” United States v. Lopez, 907

F.2d 1096, 1101 (11th Cir. 1990). “The failure of a trial court to append a written

determination of its findings pursuant to [Rule 32(i)(3)(C)] is a ministerial matter

that may be remedied on remand without resentencing.” Id. at n.7 (quotation

omitted). In Lopez, as well as in other cases, we have remanded the case to the

district court for the sole purpose of attaching the court’s findings to the PSI in

compliance with Rule 32. Id. at 1101; Spears, 443 F.3d at 1362; United States v.

Kramer, 943 F.2d 1543, 1553 (11th Cir. 1991); United States v. Forbes, 888 F.2d

752, 755 (11th Cir. 1989).

      In Portillo, in determining whether the district court had jurisdiction under

Rule 36 to correct a judgment sua sponte, we re-stated the issue as “whether the

two errors corrected by the court constituted ‘clerical mistakes’ that the court is

allowed to correct ‘at any time.’” Portillo, 363 F.3d at 1164 (quoting then-existing

language from Rule 36). We held that the district court’s correction of the

judgment to identify the party to whom defendant owed restitution was “clerical in



                                           3
that it was minor and mechanical in nature.” Id. at 1165.

      Because strict adherence to Rule 32(i)(3)(C) is essential, we remand this

case to the district court for the limited purpose of either attaching the court’s

sentencing finding to the PSI and forwarding the PSI to the BOP, or forwarding the

court’s sentencing finding to the BOP and instructing the BOP to attach it to the

PSI, if the court has not already done so. See Lopez, 907 F.2d at 1101.

      VACATED AND REMANDED.




                                            4